Citation Nr: 0812080	
Decision Date: 04/11/08    Archive Date: 04/23/08	

DOCKET NO.  05-41 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as the residual of inservice injury. 

2.  Entitlement to service connection for pes planus (flat 
feet), to include as secondary to a service-connected left 
ankle disability. 

3.  Entitlement to an evaluation in excess of 10 percent for 
headaches as the residual of trauma above the right eye. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the right foot with heel 
spurs.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the left foot with heel 
spurs.





REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1990, and from January 31 to March 8, 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2004, January 2005, February 2007, and 
June 2007 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana.  

This case was previously before the Board in April 2005, at 
which time the issue of service connection for a chronic 
right knee disability was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  

In correspondence of February 2005, and once again in July 
2006, the veteran's attorney indicated that the veteran was 
not, in fact, claiming that his current right knee disability 
was in some way causally related to his service-connected 
left ankle disability.  Accordingly, the issue of entitlement 
to service connection for a chronic right knee disability 
will be considered on a direct-incurrence basis only.  



FINDINGS OF FACT

1.  A chronic right knee disability, including 
osteoarthritis, is not shown to have been present in service, 
or for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service.

2.  The veteran's pes planus clearly and unmistakably 
preexisted his periods of active military service.  

3.  The veteran's preexisting pes planus clearly and 
unmistakably underwent no clinically-identifiable permanent 
increase in severity, including beyond natural progress, 
during his periods of active military service.  

4.  The veteran's pes planus is not in any way causally 
related to a service-connected disability or disabilities, 
including service-connected ligamentous laxity of the left 
ankle.  

5.  The veteran's service-connected headaches as the residual 
of trauma above the right eye are characterized by no more 
than purely subjective complaints, with no evidence of 
prostrating attacks or of multi-infarct dementia associated 
with brain trauma.  

6.  The veteran's service-connected degenerative changes of 
the right foot with heel spurs are representative of no more 
than moderate foot injury, with X-ray evidence of arthritis 
and accompanying pain, but essentially normal range of 
motion.  

7.  The veteran's service-connected degenerative changes of 
the left foot with heel spurs are representative of no more 
than moderate foot injury, with X-ray evidence of arthritis 
and accompanying pain, but essentially normal range of 
motion.  





CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the right knee be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  The veteran's preexisting pes planus was not aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).  

3.  The veteran's pes planus is not proximately due to, the 
result of, or aggravated by a service-connected disability or 
disabilities, including ligamentous laxity of the left ankle.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).  

4.  The criteria for an evaluation in excess of 10 percent 
for headaches as the residual of trauma above the right eye 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.124a, 4.130, and Part 4, Codes 8045, 8100, 
9304 (2007).

5.  The criteria for an initial evaluation in excess of 
10 percent for degenerative changes of the right foot with 
heel spurs have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a and Part 4, Codes 5003, 5284 (2007).  

6.  The criteria for an initial evaluation in excess of 
10 percent for degenerative changes of the left foot with 
heel spurs have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a and Part 4, Codes 5003, 5284 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes it to make 
it clear that it has reviewed all the evidence in the 
veteran's claims file, which includes his multiple 
contentions, as well as service medical records, and both VA 
and private treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to each claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for a 
chronic right knee disability, as well as for pes planus 
(flat feet).  In that regard, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and degenerative joint disease (i.e., 
osteoarthritis) becomes manifest to a degree of 10 percent 
within one year of date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137 (West 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2007).  

A preexisting injury or disease will be considered to have 
been aggravated during active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised § 3.310(b) [the existing 
provision at 38 C.F.R. § 3.310(b) was moved to subsection 
(c)], the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of service-connected disease or injury, and 
not due to the natural progress of the disease, will be 
service connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by the service-connected condition), in 
comparison to the medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  These findings as to baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).

Service Connection

In the present case, service medical records disclose that, 
on various occasions in service, and as early as July 1987, 
there was noted the presence of bilateral pes planus.  
However, the great majority of the veteran's service medical 
records are entirely negative for any evidence whatsoever of 
pes planus.  In point of fact, at the time of a service 
separation examination in May 1990, the veteran specifically 
denied that he had ever had "foot trouble."  A physical 
examination of the veteran's feet conducted at that time was 
entirely within normal limits, and no pertinent diagnosis was 
noted.  Nor was there evidence of pes planus on VA general 
medical examination in April 1991, shortly following the 
veteran's final discharge from service.

The earliest post service clinical indication of the presence 
of pes planus is revealed by a VA orthopedic examination 
dated in August 2006, more than 15 years following the 
veteran's discharge from service.  Significantly, at the time 
of that examination, it was "abundantly evident" that the 
veteran's flat feet had existed for a "considerable" period 
of time.  

Moreover, following a VA podiatric examination in May 2007, 
it was noted that, upon questioning, the veteran endorsed the 
presence of "preservice flat feet."  According to the 
examiner, the evidence of record (including the veteran's 
claims folder) led to the medical conclusion that the 
veteran's pes planus was a "congenital condition" which 
existed prior to his entry upon active duty, and which had 
not progressed beyond the expected state for a person of the 
veteran's age.  Further noted was that the veteran's pes 
planus was "less likely than not" due to, caused by, or 
aggravated by his active military service.  In the opinion of 
the examiner, there was no clinical or diagnostic evidence 
indicating that the veteran's preservice pes planus had been 
caused or aggravated by his service-connected left ankle 
condition, in particular, given the absence of radiographic 
evidence of left ankle pathology.  

The Board observes that, in an addendum to the aforementioned 
VA podiatric examination dated in late May 2007, it was noted 
that the evidence of record, including current subjective and 
objective evidence, led to the clear and unmistakable medical 
conclusion that the veteran's pes planus preexisted his 
active military service, and that any treatment in service 
represented only the natural progress of that preexisting 
condition, without evidence of any permanent abnormal 
worsening.

Based on the aforementioned, it is clear that the veteran's 
pes planus preexisted his periods of active military service.  
Similarly clear is that the veteran's preexisting pes planus 
underwent no clinically-identifiable permanent increase in 
severity beyond its natural progress during his period or 
periods of active military service.  Finally, there exists no 
evidence that the veteran's pes planus is in any way 
proximately due to, the result of, or aggravated by his 
service-connected left ankle disability.  Under the 
circumstances, service connection for bilateral pes planus 
must be denied.  

Turning to the issue of service connection for a chronic 
right knee disability, the Board observes that, on numerous 
occasions during service, the veteran received treatment for 
various right knee pathology, culminating in diagnoses of 
retropatellar pain syndrome and/or right knee strain.  
However, on VA general medical examination in April 1991, a 
physical examination of the veteran's right knee revealed not 
only good stability, but a normal range of motion.  The 
earliest clinical indication of the presence of truly chronic 
right knee pathology is revealed by private medical records 
dated in 2001, more than 10 years following the veteran's 
discharge from service, at which time there was noted the 
presence of synovitis and/or patellofemoral joint 
chondromalacia of the veteran's right knee.  Significantly, 
at the time of the rendering of those diagnoses, there was no 
indication that the veteran's right knee pathology was in any 
way the result of any incident or incidents of his periods of 
active military service.  

The Board observes that, following a VA orthopedic 
examination in August 2005, it was the opinion of the 
examiner that the veteran suffered from bilateral 
degenerative joint disease of the knees, though radiographic 
studies failed to demonstrate any significant difference 
between the right and left knees.  While examination findings 
suggested the presence of patellofemoral syndrome on the 
right, a diagnosis which had also been given in the past, 
according to the examiner, it was impossible to connect that 
pathology directly to the veteran's military service.  
Significantly, in an addendum to the aforementioned 
examination dated in October 2005 (which addendum it should 
be noted, followed a full review of the veteran's claims 
folder), the same examiner who had conducted the August 2005 
examination rendered the opinion that the veteran's right 
knee pain was not caused by or the result of his active 
military service.  This was particularly the case given the 
absence of any specific injury during the veteran's period of 
active military service, and the fact that the normal aging 
process could very likely be aggravating the veteran's 
patellar pain.  Significantly, following the aforementioned 
VA orthopedic examination in August 2006, it was the opinion 
of the examiner that the veteran's current right knee 
pathology was not caused by any injury in service, but rather 
the result of his (nonservice-connected) flat feet.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current right knee 
disability, first persuasively documented many years 
following service discharge, with any incident or incidents 
of his periods of active military service.  Under the 
circumstances, service connection for that disability must be 
denied.  

Increased Evaluations

Turning to the issues of increased evaluations for the 
veteran's service-connected headaches, as well as 
degenerative changes of the right and left foot, the Board 
notes that disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.  

Headaches

In the present case, at the time of a VA neurologic 
examination in November 2006, the veteran gave a history of 
migraine-type headaches which had begun as early as February 
1989.  According to the veteran, his headaches were 
"intermittent, with remissions," and were precipitated by 
being "overstressed or overtired," or by bright lights.  When 
questioned, the veteran indicated that he currently took 
medication at the inception of a headache, which tended to 
keep the headache from intensifying.  Further noted was that 
the veteran had not missed any work as a result of his 
headaches, and had experienced only two episodes of headaches 
so severe that they had resulted in nausea and/or vomiting.  
Significantly, these "severe headaches" had occurred prior to 
the veteran's beginning medication in 2002.  

When further questioned, the veteran stated that his 
headaches tended to occur on a weekly basis, but were not 
prostrating, with the result that ordinary activity was still 
possible.  Physical examination showed normal motor and 
sensory findings, with no evidence of any clinical 
abnormality.  The pertinent diagnosis noted was migraine-type 
headaches, with no significant effects on the veteran's usual 
occupation or daily activities.  

The Board notes that, pursuant to applicable law and 
regulation, purely subjective complaints such as headache, 
recognized as symptomatic of brain trauma, are to be rated as 
10 percent and no more under Diagnostic Code 9304 (which is 
to say, dementia due to head trauma).  That 10 percent rating 
is not to be combined with any other rating for disability 
due to brain trauma.  Moreover, ratings in excess of 
10 percent for brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. §§ 4.124a, 4.130, and Part 4, Codes 8045, 9304 
(2007).  

If rated by analogy to migraine headaches, a 10 percent 
evaluation is warranted where there is evidence of 
characteristic prostrating attacks averaging one in two 
months over the course of the past several months, with a 
30 percent evaluation requiring evidence of characteristic 
prostrating attacks occurring on average once a month over 
the past several months.  38 C.F.R. § 4.124a and Part 4, 
Code 8100 (2007).  

Based on the aforementioned, it is clear that the 10 percent 
evaluation currently in effect for the veteran's service-
connected headaches as the residual of trauma above the right 
eye are adequately represented by the 10 percent evaluation 
now in effect.  There is no evidence that the veteran 
currently suffers from anything other than purely subjective 
complaints of headaches.  Nor is there is evidence of any 
diagnosis of multi-infarct dementia associated with brain 
trauma.  While on occasion, the veteran's headaches have been 
described as "migraine-type" in nature, as of the time of the 
aforementioned VA neurologic examination in November 2006, 
there was no evidence that the veteran had on any occasion 
suffered from prostrating attacks attributable to migraine 
headaches.  Nor is there evidence that, as a result of the 
veteran's service-connected headaches, he has experienced 
frequent periods of hospitalization and/or any marked 
interference with employment.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  Under the circumstances, an increased evaluation for 
service-connected headaches as the residual of trauma above 
the right eye must be denied.  

In reaching this determination, the Board has given due 
consideration to the recent holding of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in the case at hand, it is clear that, over the 
course of the veteran's current appeal, symptomatology 
attributable to his service-connected headaches has remained 
relatively stable.  In any case, based on a review of the 
entire evidence of record, the Board is of the opinion that, 
throughout the time period that the veteran's increased 
rating claim has been pending, symptomatology attributable to 
his service-connected headaches has not, in fact, undergone 
varying and distinct levels of severity.  

Degenerative changes of the right and left foot with 
accompanying heel spurs

Turning to the issue of respective initial evaluations in 
excess of 10 percent for the veteran's service-connected 
degenerative changes of the right and left foot with 
accompanying heel spurs, the Board notes that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation of parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  The functional 
loss may be due to the absence of part or all of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (2007); see also 38 C.F.R. § 4.45 
(2007).  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of June 2007, 
service connection and initial 10 percent evaluations were 
granted for degenerative changes of the right and left feet, 
with accompanying heel spurs, effective from March 8, 2007, 
the date of receipt of the veteran's claim.  The veteran 
voiced his disagreement with the assignment of the respective 
10 percent evaluations, and the current appeal ensued.  

The Board notes that, at the time of a VA podiatric 
examination in May 2007, the veteran complained of bilateral 
foot pain.  When questioned, the veteran indicated that he 
currently worked as a letter carrier for the US Postal 
Service, during the course of which he delivered mail from a 
delivery vehicle.  When further questioned, the veteran 
indicated that, in April 2007, orthotic inserts were made for 
him, which he wore in his work boots, and which had resulted 
in decreased foot pain.  Also noted was treatment with pain 
medication, which according to the veteran, had produced 
"good results."  

On physical examination, the veteran's gait was described as 
even and his balance steady, with no evidence of any 
ambulatory aids or braces.  Further examination showed no 
evidence of any callosities, breakdown, or unusual shoe wear 
indicating abnormal weightbearing, and alignment of the 
Achilles tendon was medial.  At the time of examination, 
there was no evidence of hammer toes, pes cavus, claw foot, 
or other foot deformity.  Heel/toe and tandem walking 
demonstrated good coordination, with the veteran able to 
stand on one leg while performing shallow knee bends with no 
loss of balance.  There was no evidence of any abnormal 
posture while standing or squatting, or on supination, 
pronation, or rising on the toes and heels.  Nor was there 
any evidence of fatigue, weakness, or lack of endurance 
following repetitive use, or any objective evidence of 
instability, weakness, or tenderness.  

Radiographic studies of the veteran's feet were consistent 
with the presence of bilaterally symmetrical, tiny dorsal 
heel spurs, somewhat larger on the right than the left, but 
with no evidence of any plantar heel spur, foreign body, 
infection, or fracture.  Also noted was a tiny bunion 
deformity on the veteran's right foot.  According to the 
examiner, the veteran's mild degenerative changes and small 
heel spurs represented the most likely etiology for his 
subjective complaints of pain following long periods of 
weightbearing.  

Based on the aforementioned, it is clear that the veteran 
suffers from at least some degree of osteoarthritis of his 
feet.  However, such pathology has been described as no more 
than "mild."  Pursuant to applicable law and regulation, 
degenerative arthritis established by X-ray findings is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
in order where there is X-ray evidence of the involvement of 
two or more major joints or two or more minor joint groups, 
with a 20 percent evaluation requiring demonstrated evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a and Part 4, Code 5003 
(2007).  

When rated on the basis of foot injury, a 10 percent 
evaluation is warranted where there is evidence of moderate 
injury to one or both feet.  A 20 percent evaluation, under 
those same laws and regulations, requires demonstrated 
evidence of moderately severe injury to the feet.  
38 C.F.R. § 4.71a and Part 4, Code 5284 (2007).  

As noted above, the veteran's osteoarthritis of the feet has 
been described as no more than "mild."  While at present, 
there is clear radiographic evidence of arthritis of both 
feet, range of motion of both the veteran's right and left 
foot is essentially within normal limits.  Even if evaluated 
by analogy to foot injury, there currently exists no evidence 
that the veteran suffers from anything other than moderate 
symptomatology attributable to his service-connected 
degenerative changes with heel spurs of the right and left 
feet.  Under the circumstances, since service connection has 
been in effect initial evaluations in excess of 10 percent 
for such degenerative changes of the feet are not in order.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2003).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence the claimant is expected to provide; and (4) request 
that the veteran provide any evidence in his possession which 
pertains to the claim.  

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. 37 (2008).  

The Board finds that the VCAA notice requirements have been 
satisfied by March 2004, October 2004, March 2006, September 
2006, April 2007, and September 2007 VCAA letters.  In those 
letters, VA informed the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions, or, in the alternative, that a service-connected 
disability or disabilities had caused or aggravated the 
condition under consideration.  The veteran was further 
advised that, in order to substantiate his claims for 
increased ratings, he needed to show that his service-
connected disabilities had undergone an increase in severity.  
To the extent that there existed any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on his claims.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.  The veteran was also informed of 
the general regulations on disability ratings and effective 
dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, since his claims are being denied, 
any such downstream matters are now moot.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as both VA and private treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  





ORDER

Service connection for a right knee disability, claimed as 
the residual of in-service injury, is denied.

Service connection for pes planus (flat feet), to include as 
secondary to a service-connected left ankle disability, is 
denied.  

An evaluation in excess of 10 percent for headaches as the 
residual of trauma above the right eye is denied.

An initial evaluation in excess of 10 percent for 
degenerative changes of the right foot with heel spurs is 
denied.  

An initial evaluation in excess of 10 percent for 
degenerative changes of the left foot with heel spurs is 
denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


